Campbell, J.,
delivered the opinion of the court.
In pursuance of authority conferred by an act of the legislature of Mississippi, approved on the 26th March, 1874, the town of Durant, with the assent thereto of two-thirds of the qualified voters of the town, at an election held therein, issued and delivered to the appellant $15,000 of interest-bearing bonds, as a donation to secure the permanent location within said town of a depot for the “ Kosciusko Branch ” railroad. The appellees exhibited their bill as tax-payers in said town to enjoin the levy and collection of taxes to pay interest on said bonds, or the bonds themselves. The appellant demurred. The question is as to the validity of the act of the legislature authorizing a donation to secure said depot.
It is not an open question in this state that the legislature may authorize a county or town to aid a railroad. That power was held to exist under the former Constitution, and the present Constitution distinctly recognizes it. Art. 12, § 14.
There is no just distinction between a donation and a subscription for stock in such an enterprise. To recognize such a distinction is to disregard the fundamental theory of aid to railroads. That is not to make the municipality a stockholder for dividends on stock, or direct returns from an investment for profit, but to aid the enterprise for expected benefits to result to the public from its success. The end to be accomplished, and not the means of its accomplishment by assistance from the municipality, is the matter to be considered ; and this being *246the case, it matters not what is the particular form in which the legislature authorizes the assistance to he given. It may be by a subscription for stock, or a lending of credit or a donation. If it were not for the constitutional restriction, the legislature could authorize a county, city or town to aid in any of these modes railroads or other public enterprises, without the assent of the qualified voters. We do not perceive any constitutional objection to the act of the legislature involved, and, as the decree is contrary to this view, it will be reversed, and decree entered here sustaining the demurrer and dismissing the bill.